t c summary opinion united_states tax_court keith robert caldwell sr petitioner v commissioner of internal revenue respondent docket no 22000-06s filed date keith robert caldwell sr pro_se william j gregg for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent conceded this case in full petitioner advised the court that he intended to file a motion for administrative and litigation costs the court provided the parties an opportunity to file a stipulation of settled issues but the parties were unable to agree on the terms of a settlement document we also provided petitioner an opportunity to file a motion for administrative and litigation costs we must now consider the terms of a decision to be entered and petitioner’s motion for administrative and litigation costs background petitioner was divorced on date the final decree final decree of divorce entered by the chancery court in montgomery county tennessee requires that following his retirement from the u s army and until the death of either party petitioner shall pay as alimony percent of his disposable military pension to sueann pak caldwell his former spouse ms pak by way of direct allotment from the payor to ms pak the defense finance and accounting service dfas began paying percent of petitioner’s disposable military pension to ms pak in these direct allotments continued through the year in issue respondent issued two notices of deficiency to petitioner for tax_year in the first notice dated date respondent disallowed petitioner’s claimed alimony deduction and determined a deficiency of dollar_figure petitioner provided respondent a portion of his final decree and information regarding an automatic direct allotment from his military pension respondent’s utah service_center was not satisfied with petitioner’s documentation asserting that petitioner did not prove that the alimony was actually paid to ms pak petitioner did not file a timely petition in response to the first notice_of_deficiency respondent later determined that petitioner failed to include his military pension in his income for on date respondent issued a second notice_of_deficiency determining a dollar_figure deficiency related to unreported income and a dollar_figure accuracy-related_penalty under sec_6662 petitioner resided in virginia when he filed a timely petition for redetermination in response to the second notice_of_deficiency petitioner included his military pension on line of his federal_income_tax return together with his wage income he should have reported the retirement income separately on line respondent prematurely assessed the deficiency and penalty determined in the date notice_of_deficiency notwithstanding petitioner’s filing a petition and the court’s serving the petition on respondent respondent nevertheless issued collection notices including levy notices to petitioner between date and date an appeals officer in respondent’s appeals_office wrote to petitioner on date to arrange a pretrial conference with appeals she informed petitioner that she intended to reverse the determination in the second notice_of_deficiency that petitioner failed to report his military pension because it was clear that petitioner did report the income just in the wrong place see supra note the appeals officer sought further proof that the allotment was paid to ms pak and questioned whether the allotment a paid alimony or b divided hi sec_2 the assessment occurred on date well within the 90-day period provided for petitioner to petition for redetermination and during which time assessment levy and collection are prohibited sec_6213 at the trial of this matter on date counsel for respondent reported that respondent had abated the entire sec_6662 accuracy-related_penalty assessment and part of the deficiency assessed the deficiency assessment was abated to the level of the deficiency determined in the first notice_of_deficiency leaving only the assessment for the amount of the deficiency resulting from the disallowance of petitioner’s claimed alimony deduction the amount of the remaining assessment was dollar_figure retirement benefits pursuant to a qualified_domestic_relations_order at trial petitioner provided documentary_evidence which satisfied respondent that the payments were properly characterized as alimony to wit a complete copy of the date final decree however respondent continued to question whether the military pension petitioner reported on his federal_income_tax return represented a petitioner’s gross retirement benefits or b such benefits reduced by the allotment paid to ms pak respondent’s counsel indicated that respondent would be prepared to concede this case upon proof that the allotment was paid to ms pak and that petitioner’s form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc included his full military pension income the court held the record open after trial providing the parties additional time to clarify the record as to the amount reported as petitioner’s military pension and the payments made to ms pak the statement from the defense finance and accounting service dfas dated date contained in the record and provided to respondent by petitioner reflects a discretionary allotment paid from petitioner’s military pension to a specific bank it does not indicate to which account or for whose benefit dfas made the payments apparently respondent was also not satisfied by the excerpt from petitioner’s final decree that the payments are unequivocally alimony in a status report respondent advised that he had sent petitioner proposed stipulated decision documents reflecting respondent’s full concession ie no deficiency and no penalty due from petitioner for the court closed the record and ordered the parties to submit settlement documents on or before date we advised the parties that if no settlement documents were received the court would be inclined to enter a decision of no deficiency and no penalty under sec_6662 due from petitioner for taxable_year the court received a letter from petitioner filed as petitioner’s status report wherein petitioner indicated he would not execute decision documents reflecting respondent’s concession and suggested that he might seek administrative and litigation costs under sec_7430 the parties provided oral status reports at a subsequent hearing the parties indicated that they had been unable to negotiate a stipulation of settled issues or a settlement document which both parties could sign and petitioner indicated his desire to seek administrative and litigation costs pursuant to sec_7430 and rules petitioner sought to include a stipulation related to his tax_refund for tax_year respondent refused to execute a stipulation as to because only tax_year is before the court petitioner also sought a commitment that respondent would not challenge the alimony deduction in future years respondent refused this request in a subsequent order the court provided petitioner an opportunity to file a motion for administrative and litigation costs we advised petitioner that only substantiated out-of- pocket costs could be awarded and instructed him to review sec_7430 and to follow rules through on date petitioner filed a motion for administrative and litigation costs on date respondent filed a notice of objection and memorandum in support of his objection discussion respondent has conceded all the issues other than administrative and litigation costs and we accept respondent’s concessions accordingly the court will enter a decision of no deficiency and no penalty due from petitioner in accord with respondent’s concession however before entry of decision the court must consider petitioner’s motion for an award of administrative and litigation costs reasonable administrative and litigation costs may be allowed but only if the taxpayer is the ‘prevailing party’ did not unreasonably protract the administrative or judicial proceedings and exhausted available administrative remedies 122_tc_272 see sec_7430 b the taxpayer must satisfy each of these requirements rule e sec_7430 defines the term prevailing_party to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues and he must satisfy the net_worth requirement however if the commissioner demonstrates that his position was substantially justified the taxpayer cannot qualify as a prevailing_party sec_7430 petito v commissioner tcmemo_2002_271 the term ‘reasonable litigation costs’ includes only court costs expert witness expenses costs of a study or report and ‘reasonable fees paid_or_incurred for the services of attorneys ’ 87_tc_838 quoting sec_7430 furthermore fees claimed must actually have been incurred meaning that the taxpayer has paid them or has become liable to pay them see id pincite petitioner’s motion consists of just over one page and is signed by petitioner and notarized in his motion petitioner seeks an award of monies in the amount of one hundred thousand while petitioner did not identify specific costs included in his claim we note that he is not eligible for an award of attorney’s fees because he was acting pro_se 88_tc_738 87_tc_838 dollars after taxes as the sum of administrative and litigation costs under rule respondent objects to petitioner’s motion for administrative and litigation costs respondent agrees that petitioner substantially prevailed with respect to the amount in controversy and the most significant issue in the case to wit respondent’s concession that petitioner is entitled to the claimed deduction for alimony payments made in respondent does not assert that petitioner protracted the proceedings or failed to exhaust administrative remedies however respondent argues that his position was substantially justified that petitioner has not demonstrated that he meets the net_worth requirement and that petitioner’s claim for dollar_figure is not reasonable we specifically directed petitioner’s attention to the requirements of rule b and d in our order providing him an opportunity to file a motion for administrative and litigation petitioner also requests that the court order respondent to return petitioner’s tax_refund for tax_year which petitioner claims was applied first against petitioner’s income_tax_liability for tax_year resulting from respondent’s disallowance of petitioner’s alimony deduction for and then against petitioner’s income_tax_liability for after respondent conceded the alimony determination for petitioner asserts that respondent retained the tax_refund as an offset against the portion of the deficiency attributable to the disallowed alimony deduction for which issue respondent has now conceded only tax_year is before the court our jurisdiction is limited to redetermining petitioner’s tax_liability for we have no authority to order a refund for see 85_tc_527 costs rule b requires inter alia that petitioner state that he meets the net_worth requirements of u s c section d b and support his statement with an affidavit and state the specific administrative and litigation costs sought supported by an affidavit in the form required by rule d rule d requires a detailed affidavit setting forth the nature and amount of each item of costs for which petitioner claims an award petitioner’s claim for costs is quoted above and avers that dollar_figure after taxes is the sum of his administrative and litigation costs petitioner’s motion fails to provide an itemized statement of the costs fees and other expenses claimed his motion also fails to address the net_worth requirement petitioner therefore has not satisfied the sec_7430 reference sec_28 u s c sec d b and b which requires both the net_worth statement and an itemized statement of costs fees and other expenses claimed as relevant to this case u s c sec d b i requires that petitioner state that his net_worth did not exceed dollar_figure million at the time he filed the petition rule b content of motion also addresses the other statutory requirements petitioner failed to follow this rule in many respects but we need not detail each of them statutory requirements for a prevailing partydollar_figure sec_7430 petitioner’s motion will be denied even if we were to conclude that petitioner otherwise qualified as a prevailing_party under sec_7430 he would not be treated as the prevailing_party because respondent’s position was substantially justified throughout this proceeding and up until date the date he conceded the final issue sec_7430 respondent’s concession was made after petitioner provided respondent’s counsel with a complete copy of the final decree which occurred at trial and respondent received additional documents from dfas after trial proving to whom the allotment was paid in the commissioner need not concede a case before receiving the documents necessary to prove the taxpayer’s contentions furthermore the commissioner is allowed a reasonable period to analyze the documents and to modify his position gealer v commissioner tcmemo_2001_180 respondent conceded shortly after receiving petitioner’s proof respondent’s position was substantially justified and thus petitioner cannot be a prevailing_party and is not entitled to costs without satisfying the net_worth requirement and providing the itemized statement a taxpayer cannot be a prevailing_party as defined by sec_7430 regardless of whether he substantially prevailed petitioner has asked the court to restrain respondent from challenging the alimony deduction in future years we do not have that authority see 90_tc_430 affd 867_f2d_749 2d cir to reflect the foregoing an appropriate order and decision will be entered
